IN THE SUPREME COURT OF IOWA

                              No. 134 / 04-0677

                            Filed March 10, 2006

JULIE M. BOYLE,

      Appellant,

vs.

ALUM-LINE, INC.,

      Appellee.

________________________________________________________________________
      On review from the Iowa Court of Appeals.

       Appeal  from  the  Iowa  District  Court  for  Howard  County,   John
Bauercamper, Judge.

      Plaintiff appeals adverse verdicts in her  sexual  discrimination  and
retaliatory  discharge  claims.   DECISION  OF  COURT  OF  APPEALS  VACATED;
DISTRICT COURT JUDGMENT Reversed and Remanded with instructions for  Further
Proceedings.

      Karl G. Knudson of Knudson Law  Office,  Decorah,  Mark  B.  Anderson,
Cresco, and James P. Moriarty of Moriarty Law  Offices,  P.C.,  Cresco,  for
appellant.

      Donald H. Gloe of  Miller,  Pearson,  Gloe,  Burns,  Beatty,  Cowie  &
Shidler, P.L.C., Decorah, for appellee.

STREIT, Justice.
      A welder claims she was sexually harassed by her  fellow  workers  who
could not get past her gender.  Julie Boyle appeals the adverse verdicts  in
her sexual discrimination and retaliatory  discharge  claims  brought  under
federal and state civil rights acts.   Boyle  contends  the  district  court
erred in three ways:  (1) by  denying  her  Iowa  Civil  Rights  Act  (ICRA)
hostile-work-environment  claim  for  sexual  harassment  in  the  workplace
without determining and applying  the  proper  standard  of  proof,  (2)  by
improperly instructing the jury on the effect her “at-will”  employment  had
on her employer’s ability to terminate her employment, and  (3)  by  denying
her  ICRA  claim  for  retaliatory  discharge  without  making  any  factual
findings.  Because we find there was not  substantial  evidence  to  support
the trial  court’s  decision  regarding  the  ICRA  hostile-work-environment
claim, the jury instruction was improper, and the court failed  to  apply  a
correct legal analysis to the retaliatory discharge claim,  we  reverse  and
remand with instructions for further proceedings.
      I.    Facts and Prior Proceedings
      Alum-Line, Inc. hired Boyle in August of 2001 to  work  as  a  welder.
Alum-Line  is  an  Iowa  corporation  with  three  plants  engaged  in   the
manufacture of trailers and related items.   Boyle  worked  briefly  at  one
plant, but was transferred two months later to  a  different  plant.   Boyle
was the only female worker in the second  plant.   Her  foreman’s  name  was
Wayne Hansmeier.  Hansmeier was supervised by the plant manager, Chris  Orr.
 Boyle and Hansmeier worked on the production floor, while Orr worked in  an
office overlooking the production floor.  Orr’s supervisor was Gary  Gooder,
the president of Alum-Line.
      Boyle claims she  was  subjected  to  numerous  incidences  of  sexual
harassment while working at  this  plant.   She  claims  she  was  routinely
subjected to pornographic  and  demeaning  images  of  women—some  of  which
depicted women performing sexual acts with  beer  cans  and  animals.   Many
times, when she laid on her back to work underneath a trailer, one  coworker
would yell comments about her being in a  “promotable  position.”   Also,  a
fellow coworker once shined a flashlight on her chest and said “I  can  warm
those for you.”  Boyle claims she reported the flashlight incident  to  Orr,
but he declined to do anything about it.   Boyle  again  complained  to  Orr
when Hansmeier responded to a question  from  Boyle  with  harsh  profanity.
Orr responded to this complaint by reprimanding both  Hansmeier  and  Boyle.
Weeks later, Boyle claims she went to Gooder to complain  after  a  coworker
put his hand down her blouse.  Gooder allegedly  sent  her  to  Orr.   Boyle
claims Orr’s only response to her complaint was “We’ve had  some  complaints
and  I’m  investigating.”   Gooder  and  Orr  claim  Boyle  never  made  any
complaints about sexual harassment.  The  only  complaint  they  acknowledge
pertained to the incident involving harsh language.
      On April 23,  2002,  approximately  one  week  after  Boyle  allegedly
complained about her coworker putting his hand down her blouse,  Gooder  and
Orr told Boyle her employment was terminated.  Gooder and Orr said  she  was
terminated because her coworkers  had  complained  they  were  uncomfortable
working with her because she was sexually harassing them.
      In 2003, Boyle filed a petition seeking damages  under  the  ICRA  and
under Title VII of the Civil Rights Act of  1964.   The  petition  contained
four distinct claims:  (1) sexual  discrimination  through  a  hostile  work
environment under the ICRA, (2) retaliatory discharge under  the  ICRA,  (3)
sexual discrimination through a hostile work environment  under  Title  VII,
and (4) retaliatory discharge under Title VII.  Pursuant to the law  at  the
time of the case, the federal claims were tried to a jury  while  the  state
claims were simultaneously tried to the district court.  See  Smith  v.  ADM
Feed Corp., 456 N.W.2d 378, 380 (Iowa 1990) (holding there is no right to  a
jury trial under the ICRA), overruled by McElroy v. State,  703 N.W.2d 385
(Iowa 2005).
      Boyle proposed a  retaliatory  discharge  jury  instruction,  but  the
court ultimately did not instruct the jury on this  issue.   Boyle  did  not
object to the court omitting the instruction.  However, Boyle did object  to
the court’s jury  instruction  which  stated  Alum-Line  had  the  right  to
discharge Boyle “for any reason.”  The court overruled  this  objection  and
gave the instruction to the jury.
      In a special verdict, the jury concluded  there  was  a  hostile  work
environment, but also determined Alum-Line took steps reasonably  calculated
to stop the sexual harassment.  Based on this finding,  the  district  court
entered judgment for Alum-Line on  the  Title  VII  hostile-work-environment
claim.  The court made identical  findings  of  fact  and  entered  judgment
denying Boyle’s ICRA hostile-work-environment claim.   The  court  pointedly
refrained from making any findings as  to  her  ICRA  retaliatory  discharge
claim.  Not having been instructed on such a claim, the jury  did  not  make
any findings on the Title VII retaliatory discharge claim.
      Boyle filed post-trial motions requesting,  among  other  things,  the
court amend its decision on the Iowa Civil Rights Act claim  to  find  Alum-
Line did not take steps reasonably calculated to end the sexual  harassment,
and Alum-Line discharged the plaintiff in retaliation for lodging  her  last
complaint of sexual harassment.
      The district court denied  all  of  Boyle’s  motions  and  stated  its
“findings of fact are supported by substantial evidence in  the  record  and
are consistent with the jury’s factual findings [on the federal claim].”
      Boyle filed an appeal contending the district  court  erred  in  three
ways.  First, it erred in denying her  ICRA  hostile-work-environment  claim
without determining and applying the proper standard of  proof.[1]   Second,
it erred in instructing the jury on the effect her  at-will  employment  had
on Alum-Line’s ability to terminate her employment.  Third, it erred by  not
making any factual findings when it denied her ICRA  claim  for  retaliatory
discharge.
      The court of appeals reversed and remanded to the district  court  for
retrial solely on Boyle’s Title VII claim of sexual  discrimination  through
a hostile work environment.  It affirmed the judgment of the district  court
on all other issues.  We granted further review.
      II.   The Merits
      A.    Iowa Civil Rights Act Hostile-Work-Environment Claim
      In Farmland Foods v. Dubuque Human Rights Commission, we set forth the
elements of an ICRA hostile-work-environment claim:


      To establish a hostile work environment, the plaintiff must show:  (1)
      he or she belongs to a protected group; (2) he or she was subjected to
      unwelcome harassment; (3) the harassment  was  based  on  a  protected
      characteristic; and (4) the harassment affected a term, condition,  or
      privilege  of  employment.   Additionally,  if   the   harassment   is
      perpetrated by a nonsupervisory employee, the plaintiff must show  the
      employer knew or should have known of the  harassment  and  failed  to
      take proper remedial action.

672 N.W.2d 733,  744  (Iowa  2003)  (internal  quotations  and   citations
omitted).  The district court entered findings  of  fact  which  established
that  Boyle  was  subjected  to  a  hostile  work  environment.   The  court
determined:


      [Boyle]  was  subjected  to  sexual  harassment  by  her   co-worker’s
      offensive sexual language and conduct at work. . . .  The  conduct  by
      [Boyle’s] co-workers was based on her gender. . . .   The  conduct  by
      [Boyle’s] co-workers was directed to [Boyle]  and  was  unwelcome  and
      uninvited. . . .  The conduct was sufficiently severe or pervasive  so
      that a reasonable person would find [Boyle’s] work environment  to  be
      hostile. . . . [Alum-Line] knew of the sexual harassment. . . .

However, the court found Boyle failed to prove all  of  the  elements  of  a
claim for sexual harassment in the workplace  because  Alum-Line  “did  take
steps reasonably calculated to stop the sexual  harassment.”   Boyle  argues
there was insufficient evidence to support the finding that  Alum-Line  took
steps reasonably calculated to stop the sexual harassment.
      Our review of claims tried to the district court under the ICRA is for
correction of errors at law.  Falczynski v. Amoco Oil Co., 533 N.W.2d 226,
230 (Iowa 1995) (“Our review of discrimination claims tried to the court  is
at law.”).  The district court’s  findings  of  fact  are  entitled  to  the
weight of a special verdict and  are  binding  on  appeal  if  supported  by
substantial evidence.  Lynch v. City of Des  Moines,  454 N.W.2d 827,  829
(Iowa 1990).  If there is no substantial evidence to support a finding  upon
which the lower court  arrives  at  a  challenged  conclusion  of  law,  the
finding is not binding on this court.  Offermann v.  Dickinson,  175 N.W.2d
423, 426 (Iowa 1970).
      Before we analyze the disputed finding of fact, we first  analyze  the
court’s conclusion that “a  reasonable  person  would  find  [Boyle’s]  work
environment to be hostile.”  Throughout  trial,  Alum-Line  contended  Boyle
only made one complaint which  conceivably  related  to  sexual  harassment.
This one complaint related to an argument between Boyle and  Hansmeier  over
blueprint  measurements  on  a  trailer.   Boyle  complained  to  Orr   when
Hansmeier told her to “look at the f***ing  plan.”   Alum-Line  argues  this
one instance led to the judge’s conclusion that Boyle  was  subjected  to  a
hostile work environment.
      This argument is not consistent  with  the  court’s  actual  findings.
First of all, the heated exchange between Boyle and Hansmeier involved  only
one coworker while the court’s finding of  fact  repeatedly  refers  to  the
harassers as “co-workers.”  Second, this single  incident  was  insufficient
to find conduct sufficiently  severe  or  pervasive  so  that  a  reasonable
person would find the  plaintiff’s  work  environment  to  be  hostile.   To
establish the harassment was severe or pervasive,  Boyle  had  to  show  she
subjectively perceived the conduct as abusive and that a  reasonable  person
would also have found the  conduct  to  be  abusive  or  hostile.   Farmland
Foods, 672 N.W.2d at 744.  Also,  because  “hostile-work-environment  claims
by their nature involve ongoing and repeated conduct, not isolated  events,”
the  court  had  to  find  there  was  more  than  just  one   instance   of
inappropriate conduct.  Id. at 745.  Boyle’s sole  complaint  regarding  the
confrontation with  Hansmeier  does  not  satisfy  either  of  these  tests.
Because the court found there was a hostile work  environment,  we  conclude
the court determined Boyle was subjected to  other  instances  of  offensive
sexual language and conduct at Alum-Line.
      We next focus our attention on the last two  findings  of  fact—“[t]he
defendant knew of the sexual harassment,”  and  “[t]he  defendant  did  take
steps reasonably calculated to stop the sexual harassment.”  Orr  stated  he
only  received  one  complaint  from  Boyle  concerning   a   hostile   work
environment.  That complaint pertained to the incident when  Hansmeier  told
Boyle to “look  at  the  f***ing  plan.”   Both  Hansmeier  and  Boyle  were
reprimanded over the incident.  Beyond this  reprimand,  Alum-Line  took  no
others steps to curtail sexual  harassment  in  the  workplace  while  Boyle
worked for Alum-Line.[2]   Indeed, the crux of Alum-Line’s defense was  that
Boyle did not notify either Gooder  or  Orr  that  she  was  being  sexually
harassed, but if she had,  Alum-Line  would  have  taken  such  a  complaint
seriously and investigated it thoroughly.
      When comparing these factual  findings,  we  cannot  find  substantial
evidence  to  support  the  court’s  finding  that  Alum-Line  took  “steps”
reasonably calculated to stop the sexual harassment.  One reprimand  by  Orr
over an isolated incident is not substantial evidence to support  a  finding
that  Alum-Line  took  steps  to  stop  the  “severe  or  pervasive”  sexual
harassment.  Because  there  was  not  substantial  evidence  to  support  a
finding that Alum-Line took remedial action to stop the  sexual  harassment,
we necessarily conclude, as a  matter  of  law,  that  Alum-Line  failed  to
implement prompt and appropriate corrective  action  once  it  knew  of  the
sexual harassment.
      The district court’s remaining factual findings support a judgment for
Boyle under the elements of an  ICRA  hostile-work-environment  claim.   See
generally Novak Equip., Inc. v. Hartl,  168 N.W.2d 924,  927  (Iowa  1969)
(stating a finding of insufficient evidence to support the court’s  judgment
on one factual finding entitles the appellant to a  reversal  for  entry  of
judgment in the appellant’s favor unless there  were  issues  presented  but
not decided by the court).  Upon remand,  the  district  court  shall  enter
judgment in favor of Boyle on her ICRA hostile-work-environment claim.   The
court shall then determine damages based upon  the  existing  trial  record.

      B.    Title VII Hostile-Work-Environment Claim
      Boyle brought  a  simultaneous  hostile-work-environment  claim  under
Title VII.  McElroy v. State, 637 N.W.2d 488, 499 (Iowa  2001)  (hereinafter
McElroy I).  To establish  the  Title  VII  hostile-work-environment  claim,
Boyle had to prove to a jury the same elements as those  set  forth  in  the
ICRA hostile-work-environment claim:  (1) she was a member  of  a  protected
group;  (2)  she  was  subject  to  unwelcome  sexual  harassment;  (3)  the
harassment was based on  sex;  and  (4)  the  harassment  affected  a  term,
condition, or privilege of her employment.  Beard v.  Flying  J,  Inc.,  266
F.3d 792, 797-98 (8th Cir. 2001).  If the harassment was  perpetrated  by  a
nonsupervisory employee, she had to additionally  show  Alum-Line  “knew  or
should have known of the harassment  and  failed  to  take  proper  remedial
action.”  See Stuart v. Gen. Motors Corp.,  217 F.3d 621,  631  (8th  Cir.
2000).
      The jury was not asked to determine generally whether Boyle proved her
Title  VII  hostile-work-environment  claim;  instead,  the  jury  was  only
instructed to enter written findings on predetermined issues  in  the  case.
The jury made the following findings:  (1) Boyle  was  subjected  to  sexual
harassment by offensive sexual language and conduct,  (2)  the  conduct  was
based on gender, (3) the conduct was directed at her and was  unwelcome  and
uninvited, (4) the conduct was sufficiently severe or pervasive  so  that  a
reasonable person would find Boyle’s work environment  to  be  hostile,  (5)
Alum-Line knew of the sexual harassment, and (6) Boyle did not  prove  Alum-
Line  failed  to  take  steps  reasonably  calculated  to  stop  the  sexual
harassment.
      Boyle contends the jury’s sixth finding was a result  of  an  improper
jury instruction.
      We review alleged errors in jury instructions for correction of errors
at law.  State v. Anderson, 636 N.W.2d 26, 30 (Iowa 2001); Iowa R.  App.  P.
6.4.  A court’s instructions to the jury “must convey the applicable law  in
such a way that the jury has a clear understanding of  the  issues  it  must
decide.”  Thompson v. City of Des Moines, 564 N.W.2d 839, 846  (Iowa  1997).
Reversal is generally required in cases where an  instruction  is  confusing
or conflicting.  McElroy I, 637 N.W.2d at 500.
      Boyle  claims  the  district  court  erred  when  it  gave,  over  her
objection, instruction no. 17 to the jury.  Jury instruction no. 17  stated:



           The plaintiff was an employee at will with the defendant.   This
      means that the employer had the right  to  terminate  the  plaintiff’s
      employment at any time, for any reason, with or  without  just  cause.
      Therefore, you need not decide whether the employer had just cause for
      terminating her employment.  The mere fact  that  her  employment  was
      terminated does not establish her claim for damages.

      Boyle claims this instruction is legally incorrect because it does not
provide  any  exception  to  the  rule  that  an  at-will  employee  can  be
terminated for any reason.  Boyle contends this jury instruction could  have
led the jury to conclude that Alum-Line’s termination of Boyle’s  employment
was a step reasonably calculated to stop the sexual harassment.
      Jury instruction no. 17 was an inaccurate statement of the law because
there are a number of exceptions to the at-will employee doctrine  based  on
public policy and legislative enactment.  For example, in Borschel  v.  City
of Perry, 512 N.W.2d 565, 567 (Iowa 1994), we held


      Discharge of an employee because of  age,  race,  creed,  color,  sex,
      national origin, religion,  or  disability  is  an  unfair  employment
      practice.  Remedies are  provided  employees  who  are  discharged  in
      violation of [the Iowa Civil Rights Act].

(Internal citations omitted.)  Also, in Springer v. Weeks  &  Leo  Co.,  429
N.W.2d 558, 560-61 (Iowa 1988), we stated,


      We deem [the  Iowa  workers’  compensation  statute]  to  be  a  clear
      expression that it  is  the  public  policy  of  this  state  that  an
      employee’s right to seek . . . compensation .  .  .  for  work-related
      injuries should not be interfered with regardless of the terms of  the
      contract of hire.  To permit the type of retaliatory  discharge  which
      has been alleged in this case to go without a remedy would fly in  the
      face of this policy.

      We also conclude the improper  jury  instruction  was  prejudicial  to
Boyle.  The jury’s first five factual findings indicate Boyle was  subjected
to severe or pervasive sexual harassment in the form of sexual language  and
conduct.  The jury’s sixth finding indicates  the  jury  somehow  determined
Alum-Line took steps reasonably calculated to stop  the  sexual  harassment.
But,  as  discussed  above,  beyond  the  one   incident   where   Alum-Line
reprimanded both Boyle and Hansmeier, Alum-Line took no steps  to  stop  any
sexual harassment because  it  claims  it  received  no  reports  of  sexual
harassment from Boyle.
      Because  instruction  no.  17  incorrectly  states  a  person  can  be
terminated for “any reason,” there is a strong possibility the  jury  viewed
Boyle’s termination as a  step  taken  by  Alum-Line  that  was  “reasonably
calculated to stop the sexual harassment.”  It was no leap of logic to  make
this conclusion because  Boyle’s  termination  was  certainly  effective  at
ending the  sexual  harassment.   Therefore,  we  strike  the  jury’s  sixth
factual finding and reverse the  trial  court’s  judgment  based  upon  that
finding.
      As discussed above, the district court’s findings of  fact  support  a
judgment for Boyle under the elements of her  ICRA  hostile-work-environment
claim.  Because the elements for the Title VII claim mirror the elements  of
the ICRA claim, we conclude, under the doctrine of res  judicata,  that  the
court must also find for Boyle on  her  Title  VII  hostile-work-environment
claim.  See Heidemann v. Sweitzer, 375 N.W.2d 665, 667 (Iowa  1985)  (“Issue
preclusion,  one  application  of  the  broader  concept  of  res  judicata,
prevents a party to a prior action from relitigating in a subsequent  action
an issue raised and resolved  in  the  prior  action.”).   Accordingly,  the
court shall enter judgment in favor of Boyle on her Title VII  hostile-work-
environment  claim  and  enter  damages  in  conformance  with  the  damages
determined by the court on the ICRA hostile-work-environment claim.  See  50
C.J.S. Judgments § 772 (1997) (“Even though a plaintiff  may  have  separate
concurrent  or  successive  rights  of  action  arising  out  of  the   same
transaction, he can have only one full satisfaction, which,  when  obtained,
bars all further actions.”).
      C.    Iowa Civil Rights Act Retaliatory Discharge Claim
      Boyle also contends the district  court  erred  in  denying  her  ICRA
retaliatory discharge claim without making any  factual  findings  regarding
the claim.
      When the district court decided the ICRA retaliatory discharge  claim,
it explicitly refrained from making  any  findings  as  to  whether  Boyle’s
discharge “was in retaliation for her own complaint of  harassment,  because
the court does not believe that it needs to resolve these fact questions  to
decide this part of the case.”  The court went on to make  a  conclusion  of
law that “there [was] no claim or cause of action for retaliatory  discharge
in this context.”  The court’s statement that it did not  need  “to  resolve
these fact questions to decide this part of the case”  indicates  it  likely
determined the retaliatory claim was moot because it  found  Boyle  did  not
prove the hostile-work-environment claim.  However, a retaliatory  discharge
claim under both the ICRA and Title VII requires that  the  plaintiff  prove
three elements, all  of  which  are  distinct  from  any  claim  for  sexual
harassment.  To establish a prima facie case of retaliation under the  ICRA,
a plaintiff must show (1) he or she was  engaged  in  statutorily  protected
activity, (2) the employer took adverse employment  action  against  him  or
her, and (3) there was a causal connection between his or her  participation
in the protected activity and the adverse employment action  taken.   Estate
of Harris v. Papa John’s Pizza, 679 N.W.2d 673, 678 (Iowa 2004); Channon  v.
United Parcel Serv., Inc., 629 N.W.2d 835, 861-62 (Iowa 2001).
      Even though her hostile-work-environment claim failed in the  original
trial, Boyle still presented enough evidence to warrant a  decision  on  her
retaliatory discharge claim.  First, Boyle exercised her right  to  complain
about the instances of sexual harassment.  See Channon, 629 N.W.2d  at  865.
Second, she  suffered  an  adverse  employment  action  when  her  superiors
terminated her employment.  Evidence supporting the  third  element,  causal
connection between the  complaint  and  her  discharge,  was  also  tendered
through circumstantial evidence—she was discharged  for  allegedly  sexually
harassing other employees one week after she complained that a coworker  put
his hand down her  blouse.   While  mere  coincidence  of  timing  does  not
conclusively establish this element, the  timing  of  the  action,  combined
with all the other circumstances present in this case,  entitles  her  to  a
ruling on her retaliatory discharge claim.  See Kiel v. Select  Artificials,
Inc., 169 F.3d 1131, 1136 (8th Cir. 1999) (“Generally, more than a  temporal
connection between the protected conduct and the adverse  employment  action
is required to present a genuine factual issue on retaliation.”).
      Even though Boyle presented this evidence at trial, Alum-Line contends
Boyle “waived” her claim for retaliatory  discharge.   In  essence,  because
Boyle waived the Title VII retaliatory  discharge  claim  by  not  objecting
when the court presented her with proposed jury instructions not  addressing
the claim, Alum-Line contends this waiver carried over to the ICRA claim.
      We do not find Boyle waived  her  ICRA  retaliatory  discharge  claim.
Boyle clearly pled a retaliatory discharge claim under  Title  VII  and  the
ICRA.  She also  presented  evidence  demonstrating  she  was  eligible  for
relief for retaliatory discharge.  When the district court  held  there  was
“no claim or cause of action for damages  under  Iowa  law  for  retaliatory
discharge in this context,” Boyle filed a rule 1.904(2)  motion  asking  the
court to enlarge or amend its findings and  conclusions  on  this  claim.[3]
The court did not address this issue in its post-trial order, but the  issue
was still adequately preserved for review on appeal.[4]  As aptly stated  in
Boyle’s appellate brief:


      No matter how badly a plaintiff’s counsel errs in the jury instruction
      phase of a Title VII case tried simultaneously with an  ICRA  case,  a
      plaintiff should be entitled to a correct decision of her ICRA case by
      an independent trial judge correctly applying Iowa law and arriving at
      fact-findings based upon his [or her] own weighing of the evidence.

      Alum-Line also argues Boyle waived her ICRA retaliatory  claim  during
the following discussion with the court:


      to the extent there are any matters related to the  plaintiff's  claim
      against the defendant that were not submitted to  the  jury  that  are
      required by Iowa law to be decided by the Trial Court without a  jury,
      those matters will be submitted [tomorrow].

The next day the court said:


           The court is making an  opportunity  available  now  to  present
      whatever trial may be necessary and argument that may be necessary  to
      submit the nonjury issues under state law for the court  for  decision
      incorporating by reference the evidence  presented  to  the  jury  and
      supplementing the record with whatever other documents or arguments or
      anything else that counsel believe is necessary.

      Boyle’s  attorneys  indicated  they  did  not  wish  to  present   any
additional evidence or make any additional arguments, stating it  was  their
belief the evidence and arguments presented to  the  jury  were  sufficient.
Following Boyle’s statements, Alum-Line made the following argument:


      To me the only issue to be tried under  Iowa  law  contains  the  same
      elements to prove hostile environment, sexual harassment,  and  that’s
      the only issue that has been raised by the--by the evidence.  No other
      issue has  been  raised  by  the  evidence.   There  isn’t  sufficient
      evidence to support any other type.  There’s no retaliatory  discharge
      issue raised.

(Emphasis added.)  Boyle  was  given  an  opportunity  to  respond  to  this
argument,  but  declined.   Alum-Line   contends   this   brief   discussion
sufficiently waived Boyle’s retaliatory claim.
      We find no  merit  to  Alum-Line’s  argument  that  Boyle  waived  her
retaliatory claim by standing silent.  Such a rule would  require  attorneys
to waste precious court time repeating, ad nauseum,  their  entire  case  to
the court whenever a judge asked “is there anything else?”   Also,  we  find
it plausible Boyle did not contradict Alum-Line’s contention that there  was
no retaliatory discharge claim as she felt it was  unnecessary  because  she
had clearly pled the retaliation claim and presented evidence  at  trial  to
establish her case.[5]  Also, it is  clear,  in  context,  that  Alum-Line’s
statement that “[t]here’s no retaliatory  discharge  issue  raised”  was  an
argument that the issue was not raised by the  evidence.   This  was  not  a
statement of issues for the court  to  rule  upon  that  was  agreed  to  by
Boyle’s non-response.
      The district court’s conclusion of law that there  was  “no  claim  or
cause of action for damages under Iowa  law  for  retaliatory  discharge  in
this context” was flawed.  A court cannot determine there  is  no  claim  or
cause of action for  damages  when  it  makes  no  findings  concerning  the
elements of the plaintiff’s case.  See Falczynski, 533 N.W.2d at 234.   This
failure to apply a correct legal analysis to the claim is reversible  error.
 See id.  We therefore vacate the trial  court’s  decision  and  remand  for
reconsideration so that the same district court judge can, on  the  existing
trial record, make findings of fact, conclusions of  law,  and  judgment  on
the ICRA retaliatory discharge claim.  See id.
      III.  Conclusion
      The judgment on Boyle’s ICRA retaliatory discharge claim  is  reversed
and remanded so the same district court judge can issue further findings  of
fact, conclusions of law, and judgment on the  existing  trial  record.   On
remand, the court shall also enter an order granting judgment  to  Boyle  on
her ICRA hostile-work-environment claim; enter an  order  granting  judgment
in favor of Boyle on her  Title  VII  hostile-work-environment  claim;  and,
based upon the existing trial record, determine damages.
      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT JUDGMENT Reversed
and Remanded with instructions for Further Proceedings.

-----------------------
      [1]Having waived any claim of error based on the trial court’s failure
to instruct on her Title VII retaliatory discharge  claim,  Boyle  does  not
contend she should have the opportunity to relitigate this matter.  She  has
therefore abandoned any opportunity to retry this issue.
      [2]Months after Boyle was terminated,  Alum-Line’s  workers  viewed  a
presentation on sexual harassment, but there  were  no  presentations  given
during her eight months of employment.
      [3]The rule 1.904 motion requested,  among  other  things,  “that  the
Court amend its findings of fact to include a  finding  that  the  Defendant
discharged the Plaintiff in retaliation for lodging her  last  complaint  of
sexual harassment with the Defendant.”


      [4]When a district court fails to rule on an issue properly raised  by
a party, the party who raised the issue must  file  a  motion  requesting  a
ruling in order to preserve error for appeal.  Meier v.  Senecaut  III,  641
N.W.2d 532, 537 (Iowa 2002).  A rule 1.904(2) motion is  the  proper  method
“to preserve error ‘when the district  court  fails  to  resolve  an  issue,
claim or other legal theory properly submitted for adjudication.’ ”  Id.  at
539 (quoting Explore Info. Servs. v. Iowa Ct. Info. Sys., 636 N.W.2d 50,  57
(Iowa 2001)).  In  this  instance  Boyle’s  post-trial  motion  sufficiently
alerted the district court to its omission,  and  therefore  the  error  was
preserved for our review.
      [5]The present case can be contrasted  with  an  open  court  colloquy
where the defendant tells the court that the plaintiff has dropped  a  claim
from the lawsuit.  If the plaintiff had not decided to drop  the  claim,  we
would expect the plaintiff to correct the defendant’s statement.